DETAILED ACTION
                                            Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Terminal Disclaimer
The terminal disclaimer filed on 03/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10766767 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

                                           Preliminary Amendment
Claim 23 has been amended; claims 1-15 have been withdrawn from considerations; and claims 1-29 are currently pending. 

                                                  Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                           Information Disclosure Statement
	The information disclosure statement filed on 1/04/2021 has been acknowledged and a signed copy of the PTO-1449 is attached herein.


Claims 16 and 24-29 are rejected under 35 U.S.C. 102((a)(l)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MONTEZ et al. (US 2010/0181676 Al, hereinafter “MONTEZ”).

In regards to claims 16 and 24-29, MONTEZ discloses (Figs. 5 and 6) a MEMS structure comprising a MEMS device formed in a cavity of a first semiconductor substrate, the MEMS device being sealed in an AlGeSi eutectic compound (See, for example, Par [0043]).
However, Chen fails to describe the processing steps of how the hermetic sealant AlGeSi is formed.
Even though the product-by-process limitations described in the claims for the formation of the AlGeSi hermetic sealant are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious 
1983).
The lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

                                             Allowable Subject Matter
Claims 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                           Response to Arguments
Applicant's arguments filed 03/18/2021 have been fully considered but they are not persuasive.
Applicant makes the following arguments: 

Montez thus fails to teach or suggest “…a MEMS device formed in a cavity of the first semiconductor substrate.as recited, in part, in claim 16. Claim 16 and its dependent claims 17-23 are thus allowable over Montez for at least the above reasons. Claims 24-29 are allowable for at least the same reasons as is claim 16.” (See, Remarks page 11). 
This is not persuasive because the limitation doesn’t assert on what surface or layer the MEMS device is formed but as long as the MEMS device is in the cavity (partially or completely) formed by first substrate, the prior art reads the limitation. For this reason, the MEMS device 105 is in the cavity 307 formed by the first substrate as claimed in claim 16. Claim 16 is a structural claim and the details of how the structure is formed has no significant patentable weight. 

                                                   Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893